This is a petition for a writ of mandamus to require Hon. George W. Ferguson, county judge of Blaine county, Oklahoma, to disqualify himself from acting as judge in the trial of a cause pending in the county court of Blaine county, Oklahoma, wherein petitioner is charged with the offense of criminal libel. This is a companion case to the case of Kelly v. Ferguson (ante), which was decided by this court on the 4th day of April, 1911. The parties to both cases are the same and the facts relied upon in both cases are the same, except that petitioner is charged with being guilty of criminal libel upon two separate and distinct persons in the different cases. The decision of this court in the cause decided on the 4th day of April is decisive of the question presented in this case. The writ of mandamus will therefore issue as prayed for. *Page 701